DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a vibration unit” in claim 1; “a storage kit” in claim 2; and “an elastic member” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the second nozzle for spraying the second detergent stored in the second cleaner container and for allowing current to flow to the power terminal” which includes functional language defining the function of the second nozzle, but the boundaries of the functional language are unclear.  The claim does not provide a discernable boundary on what performs the function, and the recited function does not follow from the structure recited in the claim, i.e., a “second nozzle.”  It is unclear whether the function requires some other structure not recited or is simply a result of operating the nozzle in some manner.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g).
Claim 8 recites “the second nozzle is provided on an outer peripheral surface thereof with a conductive portion, which allows current to flow the power terminal” which includes functional language defining the function of the conductive portion, but the boundaries of the 
Claim 9 recites “the second is moved . . . between a first position, at which current does not flow to the power terminal, and a second position, at which current flows to the power terminal” which includes functional language defining the function of the second nozzle, but the boundaries of the functional language are unclear.  The claim does not provide a discernable boundary on what performs the function, and the recited function does not follow from the structure recited in the claim, i.e., a second nozzle that moves between positions.  It is unclear whether the function requires some other structure not recited or is simply a result of operating the nozzle in some manner.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al.  (WO 2015/192689; cited by Applicant; note that US 2017/0096758 is relied upon as the translation).
Regarding claims 1, 3, 6, and 7, Fujiwara discloses a cleaning apparatus comprising: a first cleaner for spraying a first detergent through a first nozzle (Figures 7/8: 409a); a second cleaner for discharging a second detergent to an outside of a second nozzle (see 121c, 12; see 12a in Figure 6); and a vibration unit for vibrating the second cleaner when the second cleaner discharges the second detergent (2/202, 23; see Figures 1, 8; paragraph 41); wherein the second nozzle is disposed in front of the first nozzle (see positions of 12/12a and 409a); wherein the second cleaner includes: a second cleaner container for storing the second detergent therein (3); a power terminal for allowing current to flow to the vibration unit (5, 2/202, 23); and the second nozzle for spraying the second detergent stored in the second cleaner container and for allowing current to flow to the power terminal (12/12a; paragraph 41); wherein the second nozzle is provided in a front surface thereof with a discharge hole, through which the second detergent is discharged (12a), and is provided on the front surface .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al.  (WO 2015/192689; cited by Applicant; note that US 2017/0096758 is relied upon as the translation) in view of Lee et al.  (US 2015/0292139).
Regarding claim 2, Fujiwara is relied upon as above and further discloses a case surrounding the first cleaner, the second cleaner and the vibration unit (409); and a storage kit so as to supply the first detergent to the first nozzle (7), but does not expressly disclose the storage kit is detachably mounted on an outer surface of the case.
Lee discloses a hand-held laundry treating appliance having a portable body (100) and a water tank (200) with a water storage unit (210) separately mounted at an upper side of the portable body (paragraph 59).  A wash water spray nozzle (138) is connected to the water tank (200) to spray wash water to laundry.
Because it is known in the art to provide a water tank separately mounted to a body of a laundry treating appliance, and the results of the modification would be predictable, namely, providing a known arrangement of a water tank for a known purpose, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the storage kit is detachably mounted on an outer surface of the case

Regarding claim 4, Fujiwara, in view of Lee, is relied upon as above and further discloses wherein the cleaning apparatus further comprises a battery for supplying power to the vibration unit (Fujiwara: 5), but the relied upon embodiment does not necessarily result in wherein the first cleaner includes a pump for supplying the first detergent stored in the storage kit to the first nozzle, and wherein the battery supplies power to the pump.  Fujiwara does 

Regarding claim 5, Fujiwara, in view of Lee, is relied upon as above and results in wherein the storage kit contacts the case with a detergent outlet from which the first detergent is discharged (Lee: Figure 9, top of 200, 253), but does not expressly result in wherein the storage kit is provided in a surface thereof that contacts the case, with a detergent inlet, into which the first detergent is introduced, and the storage kit includes an air hole, which extends to a lateral side surface of the case from a portion thereof at which the detergent inlet is formed.  Fujiwara further discloses that a pump may be provided if the stain removing device is to be used in a transverse direction (not facing downwards; paragraph 119).  Lee discloses that the water storage unit (210) is provided with an air introduction boss (252) connected to an air pump to increase pressure in the wash water storage unit to discharge the wash water (210; paragraphs 120-121), and the water storage unit (210) is also provided with a water supply hole (Figure 11: 211) on the bottom side thereof for supplying wash water to the wash water storage unit (paragraph 114).  Because it is known in the art to have a pump, as suggested by Fujiwara, an air pump with an air hole and a water supply hole, as taught by Lee, and the results of the .

 Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al.  (WO 2015/192689; cited by Applicant; note that US 2017/0096758 is relied upon as the translation) in view of Seo et al.  (US 2014/0352366) and Balamuth et al. (US 3,089,790).
Regarding claims 8-10, Fujiwara is relied upon as above, but does not expressly disclose wherein the second nozzle is provided on an outer peripheral surface thereof with a conductive portion, which allows current to flow the power terminal; wherein the second nozzle is moved in the second cleaner container between a first position, at which current does not flow to the power terminal, and a second position, at which current flows to the power terminal; or wherein the second cleaner further includes an elastic member, which is disposed in the second cleaner container so as to apply elastic force to the second nozzle, the second nozzle being maintained at the first position by the elastic member.
Seo discloses a portable laundry treating apparatus having a nozzle body (61) provided with a discharge port (615) and a vibrating part (Figures 5-6: V) for vibrating a nozzle part (Figures 5-6: N).  A switch (SW) connects a vibration motor (M) to a battery (B) when a motor control part (SW2) contacts a contact part (SW1), which happens when a user touches the 
Because it is known in the art to provide a switch that powers vibration of a nozzle when the nozzle is pressed against laundry, as taught by Seo, and to similarly provide power in an ultrasonic cleaning device when the force of a bias is overcome and a circuit is completed, and the results of the modification would be predictable, namely, providing vibration control in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the invention to have wherein the second nozzle is provided on an outer peripheral surface thereof with a conductive portion, which allows current to flow the power terminal; wherein the second nozzle is moved in the second cleaner container between a first position, at which current does not flow to the power terminal, and a second position, at which current flows to the power terminal; and wherein the second cleaner further includes an elastic member, which is disposed in the second cleaner container so as to apply elastic force to the second nozzle, the second nozzle being maintained at the first position by the elastic member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711